DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 1 September 2021.

Claim 38 of the instant application has been amended as follows: 
38. 	A device comprising: 
a battery pack; and 
a handheld power tool that includes: 
a housing that includes a handle;
a mechanical interface;

a first electronics unit in the housing;
wherein the battery pack is detachably connected to the housing and is electrically connected to the handheld power tool in an installed state in which the battery pack is connected
to the housing, 
wherein the battery pack includes: 
a battery pack housing; 
at least one cell holder for housing at least one battery cell; and 
a battery pack electronics unit that includes at least one flexible circuit board, wherein the flexible circuit board, in at least some regions, has a bending stiffness such that, in an installed state of the circuit board, a midplane of the circuit board is deformed by an angle relative to an original position, thereby forming a bending deformation, at least one contact which corresponds to the at least one battery cell, wherein the at least one contact includes at least one bendable contact tongue situated opposite one another, wherein the at least one bendable contact tongue is inserted into an opening of the at least one cell holder such that the at least one contact is clamped between a wall of the at least one cell holder and the at least one battery cell
wherein the contact tongue is elastically deformable to thereby reduce a contact surface in a region at which the contact tongue is elastically deformed, 
wherein the contact surface is a metal surface that is at least partially electrically
insulated by a protective layer at least in the region at which the contact tongue is elastically deformed,
wherein the protective layer partially overlaps the contact surface of the contact tongue.

	Accordingly, the rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20060164032) in view of Taga (US 8,758,919), and further in view of Ahn (US 8,440,344) has been withdrawn.	

Response to Arguments
3.	Applicant’s arguments, see page 6, lines 6-26, filed 14 June 2021, with respect to claims 17-24 and 26-40 have been fully considered and are persuasive.  The rejection of claims 17-24 and 26-40 under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/142254 (hereafter WO ‘254)(using US 10,637,109 as translation)(hereafter US ‘109) has been withdrawn;  the rejection of claim 17-24, 26-32, 34-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view of Ahn (US 8,440,344) has been withdrawn; the rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view of Ahn (US 8,440,344) as applied to claim 17 above, and further in withdrawn; the rejection of claims 36 and 37 under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view Ahn (US 8,440,344) as applied to claim 17 above, and further in view of  Hanauer et al. (US 20020182480) has been withdrawn; and, the rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20060164032) in view of Taga (US 8,758,919), and further in view of Ahn (US 8,440,344) has been withdrawn.

Response to the Amendment
	This is in response to the Amendment filed 14 June 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
4.	The rejection of claims 17-24 and 26-40 under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/142254 (hereafter WO ‘254)(using US 10,637,109 as translation)(hereafter US ‘109) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
5.	The rejections of claim 17-24, 26-32, 34-35 and 39-40 under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view of Ahn (US 8,440,344) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view of Ahn (US 8,440,344) as applied to claim 17 above, and further in view of  Hanauer et al. (US 20020182480), and further in view of Rozycki et al. (US 8,708,619) has been withdrawn in view of Applicants’ Amendment.
7.	The rejection of claims 36 and 37 under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view Ahn (US 8,440,344) as applied to claim 17 above, and further in view of  Hanauer et al. (US 20020182480) has been withdrawn in view of Applicants’ Amendment.

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729